DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 06/10/2020.

Information Disclosure Statement
                The information disclosure statement filed 06/10/2020 was filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
                The abstract filed 06/10/2020 appears to be acceptable.

Claim Objections
Following claim(s) are objected to because of the grammatical errors and informalities, for consistency and accuracy of the claim languages:
Claim 12 recites a limitation “wherein at least one of steps a) to c) is carried out several times prior to moving on to the next step”, this should be read as “wherein at least one of steps a) to c) is carried out several times prior to moving on to the 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 11, 2, 3, 5-8, 12-15 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Patent number 5537822 to SHNAID et al. (SHNAID) combined with the following reasons.
Re: Claim 1:
SHNAID discloses:
 A compressed-gas energy storage and recovery system comprising:
at least one gas compression means (See Fig. 1: 111, 112) , at least one means of storing the compressed gas (See Fig. 1: 123),
at least one means of expanding (See Fig. 1: 113,114) the compressed gas,
at least a first heat exchanger (See Fig. 1: 115) , the first heat exchanger being arranged downstream from the means of compressing (See Fig. 1: 111, 112) the compressed gas,
at least a second heat exchanger, the second heat exchanger being arranged upstream from the means of expanding the compressed gas (See Fig. 1: 119),
at least one cold liquid storage means and at least one hot liquid storage means (See Fig.1: col. 4 lines 22-34: this is implied, storage means of piping, pumps since piping  including surroundings for providing water constitutes a storage means),
at least one means of separating the gas and the liquid (See Fig.1: col. 4 lines 22-34: the coolers may have a water separator which extracts condensed water from the air, which water may then be supplied to consumers),
the first and second heat exchangers transferring heat between the gas and the liquid, the first and second heat exchangers being positioned between the cold liquid storage means and the hot liquid storage means (See Fig.1: col. 4 lines 22-34: implied, by means of piping, pumps), 
as regards recitation:
the separation means being positioned after at least a first heat exchanger, characterized in that the system comprises at least one means of feeding the liquid leaving separation means into at least one cold liquid storage means.
The problem addressed by the present invention can therefore be considered to consist in reusing the liquid leaving the separating means in order to improve the efficiency of the system, however SHNAID discloses (See Fig.1: col. 4 lines 22-34: the coolers may have a water separator which extracts condensed water from the air. which water may then be supplied to consumers. SHNAID additionally discloses based on heat exchange with either water or air provided from the surrounding by means of piping.
It would have been therefore of obvious to one of ordinary skill in the art before the effective filing date of the invention, that disclosed  "heat exchanger" consumes water "provided from the surrounding means", since the "cooler" provides water to consumers, above all to consumers "in the surrounding", the inclusion of these features, in particular feeding the liquid leaving the separating means into a means for storing cold liquid for the heat exchanger, would be considered  to be optimization of recycling the water into the system which is useful and would have yielded benefits in the system of SHNAID.
Regarding claim 11, SHNAIDS as explained above discloses all the limitations of claim 11.

Re: Claim 2:
SHNAID discloses:
A system as claimed in claim 1, wherein the gas is air (See Fig.1).
Re: Claim 3:
SHNAID discloses:
A system as claimed in claim l, wherein the liquid is water (See Fig.1: col. 4 lines 22-34).
Re: Claim 5:
SHNAID discloses:
A system as claimed in claim l, wherein several gas compression means and/ or several means of expanding the gas  are used, preferably at least three (See Fig.1: 111, 112, 113, 114).
Re: Claim 6:
SHNAID discloses:
A system as claimed in claim 5, wherein several first heat exchangers (See Fig.1:  115, 116) are used, preferably at least a first heat exchanger (See Fig.1:  115) after each of the compression means.
Re: Claim 7:
SHNAID discloses:
A system as claimed in claim 6, wherein several separation means are used, preferably at least one separation means after each of the first heat exchangers (See Fig.1: col. 4 lines 22-34:  120).
Re: Claim 8:
SHNAID discloses:
A system as claimed in claim, wherein several second heat exchangers are used, preferably at least a second heat exchanger  upstream from each of the expansion means (See Fig.1: heat exchangers 119, 117).

Re: Claim 12:
SHNAID discloses:
A method as claimed in claim 11, wherein at least one of steps a) to c) is carried out several times prior to moving on to the next step (See Fig.1: compressing, cooling and separating the steps a) to c) are carried out prior to next step d)).
Re: Claim 13:
SHNAID discloses:
A method as claimed in claim 11, wherein at least one of steps e) and f) is carried out several times prior to carrying out step g) (See Fig.1: heating the cooled compressed gas, expanding the compressed gas prior to carrying step g) of injecting the condensed liquid stored in step c)).
Re: Claim 14:
SHNAID discloses:
A method as claimed in claim 11, wherein the gas is air (See Fig.1).
Re: Claim 15:
SHNAID discloses:
A method as claimed in claim 11, wherein the liquid is water (See Fig.1: col. 4 lines 22-34).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Patent number 5537822 to SHNAID et al. (SHNAID) as applied to claim 11 above, and further in view of WO 2016/079485 A1 to WAZNI (WAZNI).
Re: Claim 17:
SHNAID discloses:
A method as claimed in claim 11, SHNAID discloses all the limitations of claim 11, SHNAID is silent regarding:
wherein the condensed liquid and the liquid stored in step e) are stored separately.
However WAZNI teaches:
wherein the condensed liquid and the liquid stored in step e) are stored separately (WAZNI: See Fig.1: element 25, page 11 ¶0004).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure SHNAID to include the teachings of WAZNI, because WAZNI teaches that this configuration provides the benefit of increasing the thermal capacity of air during the expansion process thereby increasing power output.

Allowable Subject Matter and Prior Art
Claim (s) 4, 9, 10 and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art U.S Publication number 5537822 and WO 2016/079485 A1 fails to disclose either alone or in combination fail to teach or fairly suggest:
Re: Claim 4:  “wherein the first and second heat exchangers are merged” in combination with limitations of base claim and intervening claims.
Re: Claim 9: “wherein at least one second heat exchanger is an exchanger with direct contact  between the liquid and the gas” in combination with limitations of base claim 1.
Re: Claim 10: “wherein the means for feeding the liquid leaving separation means comprises an intermediate storage tank” in combination with limitations of base claim 1.
Re: Claim 16: “wherein, in at least one step e), the gas is heated by direct-contact heat exchange with the hot liquid” in combination with other limitations of the claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
July 24, 2021